

113 S2202 IS: Southern Energy Access Jobs Act
U.S. Senate
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2202IN THE SENATE OF THE UNITED STATESApril 2, 2014Mr. Scott (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for revenue sharing of qualified revenues from
		  leases in the South Atlantic planning area, and for other
		  purposes.1.Short
			 titleThis Act may be cited as
			 the Southern Energy Access Jobs
			 Act or the SEA
			 Jobs Act.2.DefinitionsIn this Act:(1)DirectorThe
			 term Director means the Director of the Bureau of Ocean Energy
			 Management.(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).(3)Qualified
			 revenuesThe term qualified revenues means all bonus
			 bids, rentals and royalties (and other sums) due and payable to the United
			 States from all leases entered into after the date of enactment of this
			 Act
			 that covers an area in the South Atlantic planning area.(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.(5)South Atlantic
			 planning areaThe term
			 South Atlantic planning area means the area of the outer
			 Continental Shelf (as defined in section 2 of the Outer Continental Shelf
			 Lands
			 Act (43 U.S.C. 1331)) that is located between the northern lateral seaward
			 administrative boundary of the Commonwealth of Virginia and the
			 southernmost lateral
			 seaward administrative boundary of the State of Georgia.(6)StateThe term State means any of
			 the following States:(A)Georgia.(B)North Carolina.(C)South Carolina.(D)Virginia.(7)Workforce
			 Investment BoardThe term workforce investment board
			 means a State or local workforce investment board established under
			 subtitle B
			 of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et
			 seq.).3.Enhancing State rights(a)In generalThe Secretary shall promulgate regulations that establish management of the surface
			 occupancy of each portion of the South Atlantic planning area for the
			 applicable
			 coastline of a State for any lease sale authorized under this Act to the
			 effect that—(1)the applicable State shall have sole authority to restrict or allow surface facilities above the
			 waterline for
			 the purpose of production of oil or gas resources in any area that is
			 within 12 nautical miles seaward from the coastline of the State;(2)unless permanent surface occupancy is authorized by a State, only sub-surface production
			 facilities may be installed in areas that are located between the point
			 that is 12 nautical
			 miles from seaward from the coastline of the State and the point that is
			 20 nautical miles seaward from the coastline of
			 the State;(3)new offshore production facilities are encouraged and the impacts on coastal vistas are minimized,
			 to the maximum extent practical; and(4)onshore facilities that facilitate the development and production of the oil and gas resources of
			 the South Atlantic planning area within 12 nautical miles seaward of the
			 coastline of a State are
			 allowed.(b)Temporary activities not affectedNothing in the regulations described in subsection (a) shall restrict, or give the States authority
			 to restrict, temporary surface activities related to operations
			 associated with outer Continental Shelf oil and gas leases.4.Reinstatement of
			 Virginia lease sale 220Not later than 2 years
			 after the date of enactment of this Act, the Secretary shall conduct Lease
			 Sale
			 220 (as described in the notice of intent to prepare an environmental
			 impact
			 statement dated November 13, 2008 (73 Fed. Reg. 67201)).5.South Carolina
			 lease sale(a)In
			 generalNotwithstanding the
			 exclusion of the South Atlantic planning area in the outer Continental
			 Shelf
			 leasing program for fiscal years 2012–2017 prepared under section 18 of
			 the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1344), the Secretary shall
			 conduct
			 a lease sale not later than 2 years after the date of enactment of this
			 Act in
			 areas off the coast of the State of South Carolina—(1)determined by the Secretary to have the
			 most geologically promising hydrocarbon resources; and(2)that constitute not less than 25 percent of
			 the leasable area located within the offshore administrative boundaries of
			 the
			 State of South Carolina depicted in the notice entitled Federal Outer
			 Continental Shelf (OCS) Administrative Boundaries Extending from the
			 Submerged
			 Lands Act Boundary seaward to the Limit of the United States Outer
			 Continental
			 Shelf, published January 3, 2006 (71 Fed. Reg. 127).(b)Environmental
			 impact statementThe Secretary shall complete a multisale environmental
			 impact statement for the lease sales conducted under subsection (a) and
			 section 4.6.South Atlantic
			 planning area lease sales(a)In
			 generalThe Secretary shall
			 conduct 3 lease sales in the South Atlantic planning area before June 30,
			 2017,
			 in areas—(1)to be determined by the Secretary based
			 on—(A)analysis by the Bureau of Ocean Energy
			 Management; and(B)industry nomination; and(2)determined by the Secretary to contain the
			 most hydrocarbon resource potential.(b)2017–2022
			 leasing programThe Secretary shall—(1)include the South
			 Atlantic planning area in the outer Continental Shelf leasing program for
			 fiscal years 2017–2022 prepared under section 18 of the Outer Continental
			 Shelf
			 Lands Act (43 U.S.C. 1344); and(2)conduct 1 lease
			 sale in the South Atlantic planning area during each year of the program,
			 for a
			 total of 5 lease sales.7.Balancing of
			 military and energy production goals(a)In
			 generalIn recognition that
			 the outer Continental Shelf oil and gas leasing program and the domestic
			 energy
			 resources produced under the program are integral to national security,
			 the
			 Secretary and the Secretary of Defense shall work jointly in implementing
			 lease
			 sales under this Act—(1)to preserve the
			 ability of the Armed Forces of the United States to maintain an optimum
			 state
			 of readiness through their continued use of the outer Continental Shelf;
			 and(2)to allow
			 effective exploration, development, and production of the oil, gas, and
			 renewable energy resources of the United States.(b)Prohibition on
			 conflicts with military operationsNo person may engage in any
			 exploration, development, or production of oil or natural gas on the outer
			 Continental Shelf under a lease issued under this Act that would conflict
			 with
			 any military operation, as determined in accordance with—(1)the agreement
			 entitled Memorandum of Agreement between the Department of Defense and
			 the Department of the Interior on Mutual Concerns on the Outer Continental
			 Shelf signed July 20, 1983; and(2)any revision or
			 replacement for the agreement described in paragraph (1) that is agreed to
			 by
			 the Secretary of Defense and the Secretary after that date but before the
			 date
			 of issuance of the lease under which the exploration, development, or
			 production is conducted.8.Revenue sharing
			 and deficit reductionNotwithstanding section 9 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1338), each fiscal year the
			 Secretary
			 shall deposit—(1)37.5 percent of the qualified revenues in a
			 special account in the Treasury, from which the Secretary shall allocate
			 amounts in accordance with section 9;(2)2.5 percent of the qualified revenues in
			 the fund established by section 10(b)(1), from which the Secretary shall
			 allocate amounts in accordance with that section;(3)10 percent of the
			 qualified revenues dedicated towards deficit reduction; and(4)50 percent of the
			 qualified revenues in the general fund of the Treasury.9.Allocation to
			 States(a)In
			 generalOf the qualified
			 revenues deposited in the account under section 8(1), 37.5 percent shall
			 be
			 distributed to each State—(1)using the formula established under
			 subsection (b); and(2)in amounts that are inversely proportional
			 to the respective distances between the point on the coastline of each
			 State
			 that is closest to the geographic center of the applicable leased tract
			 and the
			 geographic center of the leased tract.(b)FormulaThe formula used to make the calculation
			 under subsection (a) shall be—(1)established by the Secretary by regulation;
			 and(2)modeled after the final rule entitled
			 Allocation and Disbursement of Royalties, Rentals, and Bonuses—Oil and
			 Gas, Offshore, dated December 23, 2008 (73 Fed. Reg. 78622).(c)Minimum
			 allocationEach State shall
			 be entitled to an amount equal to not less than 10 percent of the
			 qualified
			 revenues allocated under subsection (a).(d)Use of
			 fundsA State receiving
			 amounts under this section may use the amounts in accordance with State
			 law.10.Veterans jobs
			 grant program authorized(a)Establishment
			 of fund(1)In
			 generalThere is established in the Treasury of the United States
			 a fund, to be known as the Oil and Gas Production Veterans Workforce
			 Training Fund (referred to in this section as the Fund),
			 consisting of such amounts as are transferred to the Fund under section
			 8(2).(2)AdministrationThe
			 Fund shall be administered by the Secretary to fund the grants authorized
			 by
			 subsection (b).(b)Grants
			 authorized(1)In
			 generalThe Secretary, acting
			 through the Director, shall award grants on a competitive basis to
			 eligible
			 institutions of higher education and workforce investment boards to
			 establish
			 and fund oil and gas exploration, development, and production workforce
			 training programs.(2)EligibilityTo
			 be eligible to receive a grant under this section, an institution of
			 higher
			 education or workforce investment board shall—(A)establish or
			 expand and administer an oil and gas exploration, development, and
			 production
			 workforce training program; and(B)in granting
			 admission to applicants to the program, give priority to veterans of the
			 Armed
			 Forces of the United States.(3)ApplicationEach
			 eligible entity desiring a grant under this section shall submit an
			 application
			 to the Secretary at such time, in such manner, and accompanied by such
			 information as the Secretary may reasonably require.(4)Limitation on
			 administrative expensesNot more than 0.5 percent of the amounts
			 made available to carry out this section may be used to pay for the
			 administrative expenses of the programs described in paragraph (1).11.Enhancing
			 geological and geophysical education for America’s energy future(a)In
			 generalThe Secretary, acting
			 through the Director, shall partner with institutions of higher education
			 selected under subsection (c) to facilitate the practical study of
			 geological
			 and geophysical sciences of areas on the Atlantic Outer Continental Shelf
			 and
			 elsewhere on the Continental Shelf of the United States.(b)FocusActivities conducted by institutions of
			 higher education under this section shall focus all geological and
			 geophysical
			 scientific research on obtaining a better understanding of hydrocarbon
			 potential in the South Atlantic Planning Area while fostering the study of
			 the
			 geological and geophysical sciences at institutions of higher education in
			 the
			 United States.(c)Selection of
			 institutions(1)NominationNot later than 180 days after the date of
			 enactment of this Act, the Governor of each State may nominate for
			 participation in a partnership—(A)1 institution of higher education located
			 in the State; and(B)1 institution of higher education that is a
			 historically Black college or university, as defined in section 631(a) of
			 the
			 Higher Education Act of 1965 (20 U.S.C. 1132(a)) located in the State.(2)PreferenceIn making nominations under paragraph (1),
			 each Governor shall give preference to those institutions of higher
			 education
			 that demonstrate a vigorous rate of admissions of veterans of the Armed
			 Forces
			 of the United States and meet the criteria described in paragraph (3).(3)SelectionThe
			 Director shall select as a partner any institution of higher education
			 nominated under paragraph (1) that the Director determines demonstrates
			 excellence in 1 or more of the following criteria:(A)Geophysical sciences curriculum.(B)Engineering
			 curriculum.(C)Information technology or other technical
			 studies related to seismic research, including data processing.(d)Research
			 authority(1)In
			 generalExcept as provided in paragraph (2), an institution of
			 higher education selected under subsection (c)(3) may conduct research
			 under
			 this section upon the expiration of the 30-day period beginning on the
			 date the
			 institution of higher education submits notice of the research to the
			 South
			 Atlantic Regional Director of the Bureau of Ocean Energy Management.(2)Permit
			 requiredAn institution of
			 higher education may not under this section conduct research that uses
			 solid or
			 liquid explosives except as authorized by a permit issued by the
			 Director.(e)Data(1)In
			 generalGeological and geophysical activities conducted under
			 this section—(A)shall be
			 considered scientific research and data produced by the activities;(B)shall not be used or shared
			 for commercial purposes;(C)shall not be
			 produced for proprietary use or sale; and(D)shall be made
			 available by the Director to the public.(2)Submission of
			 data to BOEMNot later than
			 60 days after completion of initial analysis of data collected under this
			 section by an institution of higher education selected under subsection
			 (c)(3),
			 the institution of higher education shall share with the Bureau of Ocean
			 Energy Management any data collected that is requested by the Bureau of
			 Ocean Energy Management.(3)FeesThe Director may not charge any fee for the
			 provision of data produced in research under this section, other than a
			 data
			 reprocessing fee to pay the cost of duplicating the data.(f)ReportNot
			 less frequently than once every 180 days, the Director shall submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee
			 on
			 Natural Resources of the House of Representatives a report on the data
			 derived
			 from partnerships under this section.12.Atlantic
			 regional officeNot later than
			 the last day of the outer Continental Shelf leasing program for fiscal
			 years
			 2012–2017 prepared under section 18 of the Outer Continental Shelf Lands
			 Act
			 (43 U.S.C. 1344), the Director shall establish an Atlantic regional office
			 in
			 an area that is—(1)included in the
			 outer Continental Shelf leasing program for fiscal years 2017–2022
			 prepared
			 under section 18 of that Act; and(2)determined by the Director to have the most
			 potential resource development.